Citation Nr: 0610665	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for an upper back 
disability (myositis of the upper back muscles with fractures 
of the spinous processes C7 and T1) now rated at 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter, C.B.



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from November 1947 to January 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, in October 2001, which denied the claim for 
increase.  

The veteran provided testimony at a hearing conducted by the 
undersigned in August 2004, a transcript of which is of 
record.  

By a letter dated in September 2004, the Board notified the 
veteran that a motion to advance his case on the Board's 
docket under the provisions of 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c) had been granted.

By remand of October 2004, the Board directed the RO to 
consider further development of claims that the veteran 
indicates are secondary to his service-connected upper back 
condition.  Specifically, the RO was to consider secondary 
claims for disabilities of the arms, legs, and lower back.  
As of the date of this decision, it does not appear that the 
RO has conducted any development with respect to those 
claims.  Accordingly, the claims are again referred back to 
the RO for the appropriate action.  

In December 2005, the Board remanded the veteran's claim for 
consideration an increased rating under the new 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, which became effective in September 2003.  That 
development was completed by the RO in a January 2006 
Supplemental Statement of the Case (SSOC).  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence of record shows essentially moderate 
limitation of motion of the cervical spine; there is no 
medical evidence of severe, recurrent attacks with 
intermittent relief; incapacitating episodes of at least four 
weeks during the past 12 months; cervical ankylosis (or 
disability comparable to ankylosis); or of any separately 
ratable neurological manifestation of cervical spine 
disability.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for an upper back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40. 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2005); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5021, 5290, 5291, 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 20 percent for his upper back has been 
accomplished.

In notice letters dated in November 2004 and January 2006, 
the RO specifically referred to the veteran's claim for an 
increased rating for his service-connected upper back 
disability, which the RO received in April 2001.  In the June 
2002 statement of the case and the August 2005, September 
2005, and January 2006 supplemental statements of the case, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2004 and January 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran of the evidence required 
to prove an increased rating claim.  The RO also explained 
the information and/or evidence required from him, including 
medical evidence showing treatment for his service-connected 
upper back disorder.  The RO asked the veteran to report 
about any additional evidence that he wanted VA to obtain for 
him.  The RO explained that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent service medical 
records that he had in his possession.  Given that fact, as 
well as the RO's instructions to him (noted above), the Board 
finds that the veteran has, essentially, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, and on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the October 2001 rating action on appeal.  However, the Board 
finds that any lack of full, pre-adjudication notice in this 
appeal does not, in any way, prejudice the veteran.  

As indicated above, the RO notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
Furthermore, in the notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claim.  After the notice letter, rating decision, 
statement of the case, and supplemental statements of the 
case, the veteran was afforded an opportunity to respond.  
Other than the medical records obtained since the Board's 
October 2004 remand, the veteran has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that the claim 
was fully developed and readjudicated after notice was 
provided.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (those five 
elements include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  However, as the Board's decision herein denies 
the veteran's claim for a rating in excess of 20 percent 
since the date of the veteran's claim for increase, no 
effective date is being assigned or disputed; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded an a 
personal hearing in August 2004 and a recent VA examination 
completed in April 2005 in connection with his claim; the 
report and transcript have been associated with the claims 
file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim for a rating in excess of 20 percent 
for his upper back that needs to be obtained.

The Board notes that the veteran's increased rating claim was 
remanded in December 2005 for readjudication of the new 
rating criteria under 38 C.F.R. § 4.71a (2005).  Under these 
circumstances, the Board finds there is no prejudice to the 
veteran in proceeding, at this juncture, with a decision on 
the claim herein decided.  

II.  Increased Rating for an Upper Back Disability

The veteran maintains that a rating in excess of 20 percent 
is warranted for his upper back disability, characterized as 
myositis of the upper back muscles with fractures of the 
spinous processes at C7 and T1.  After reviewing the evidence 
of record, the Board finds that the evidence does not warrant 
an increased rating.  The criteria and analysis of the facts 
of this case are cited below.

a.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. Part 4 (2005).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected myositis of the upper back 
muscles with fractures of the spinous processes at C7 and T1 
is currently assigned a 20 percent evaluation under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5021, 
5290 (2005).  

The veteran's service-connected cervical spine disability is 
rated, in part, based on limitation of motion.  In such 
cases, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

There are similar considerations with respect to arthritis.  
With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003. See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine.  
If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments 
discussed above have a specified effective date without 
provision for retroactive application, they may not be 
applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that the RO addressed the previous and 
amended rating criteria in the January 2006 supplemental 
statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The amendments addressing evaluations of spinal disabilities 
created a General Rating Formula for Diseases and Injuries of 
the Spine.  Note (1) to the General Rating Formula indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  Note (2) specifies that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, Plate V 
(depicting normal range of motion for the spinal segments).

b.  Analysis

By history, the Board granted the veteran's claim for service 
connection for residuals of a cervical spine injury in 
February 1967.  The RO assigned an original 20 percent rating 
for cervical strain based on Diagnostic Code 5021 and 5290.  
The 20 percent rating was continued in unappealed RO 
decisions dated in March 1967 and May 1972.  In April 2001, 
the RO received the veteran's claim for an increased rating 
that was later denied by the RO in October 2001.  The veteran 
filed an notice of disagreement and the RO issued a statement 
of the case in June 2002.  

In this case, the Board finds that the evidence of record 
dated before September 30, 2003, does not more nearly 
approximate the criteria for a rating in excess of 20 percent 
pursuant to the old or revised regulations.

Under the previous version of the rating criteria for 
disorders of the cervical spine, 
DC 5021, which provides the criteria for myositis, indicates 
that the disease will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  Id.

Myositis is "a muscular discomfort or pain from infection or 
an unknown cause."  Godfrey v. Brown, 7 Vet. App. 398, 401 
(1995).  Myositis may also be defined as "inflammation of a 
muscle."  Carroll v. Brown, 8 Vet. App. 128, 129 (1995), or 
as an inflammation of muscles with pain, tenderness, and 
sometimes swelling.  It may be due to trauma or a virus, or 
may be drug-related.  68 Fed. Reg. 7009 (Feb. 11, 2003).

Traumatic and degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2005).  Limitation of motion must be objectively 
confirmed by findings such a swelling, muscle spasm, or 
satisfactory evidence of painful motion, but in the absence 
of limitation of motion a compensable rating for degenerative 
arthritis can be assigned when there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or X-ray evidence of the same with 
occasional incapacitating exacerbations (20 percent).  Id.  
38 C.F.R. § 4.71a, DC 5003 (2005), provides the criteria for 
rating arthritis, degenerative.  In the absence of limitation 
of motion of the affected part, the highest disability rating 
the veteran can receive under DC 5003 is 20 percent.

The Board notes that the veteran is currently assigned the 
highest possible rating under the old DC 5021.  Inasmuch as 
the 20 percent rating assigned prior to September 26, 2003, 
is the maximum rating assignable under Diagnostic Code 5021 
and he could not receive a higher evaluation under that 
diagnostic code under any circumstances, any further 
discussion of the DeLuca factors is unnecessary.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

DC 5290 pertains to limitation of motion of the cervical 
spine and provides for a 20 percent evaluation where there is 
moderate limitation of motion of the cervical spine.  A 30 
percent evaluation will be assigned where there is severe 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a (2003).  

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5291, pertaining to limitation of motion of the dorsal 
[thoracic] spine, provided that slight limitation of motion 
of the thoracic spine warranted only a non-compensable (zero 
percent) evaluation.  Moderate limitation of motion warranted 
an evaluation of 10 percent.  Severe limitation of motion 
also warranted an evaluation of 10 percent.

In this regard, the only range of motion test results are 
contained in the two VA examination reports dated in 
September 2001 and April 2005.  

On examination in September 2001, range of motion of the 
cervical spine revealed pain-free extension to 20 degrees, 
flexion to 25 degrees, right and left lateral flexion to 165 
degrees, and right and left lateral rotation to 45 degrees.  
Both upper limbs were negative for any neurological 
deficiency.  Thoracic spine evaluation revealed no 
tenderness.  Moderate kyphosis was noted.  The paravertebral 
muscles were nontender and there was no abnormal sensation on 
palpating the muscles.  Both shoulders were at symmetrical 
level with adequate range of motion and satisfactory power on 
both sides.

In his August 2004 hearing, the veteran testified that his 
upper back was essentially fused and that he had loss of 
feeling into his fingers.  He reported use of a motorized 
cart because of his inability to walk or use his arms due to 
constant upper back pain. The veteran stated that he could no 
longer remain employed as a truck driver due to his upper 
back and arm discomfort and weakness.  The veteran testified 
to use of prescribed pain medications and heating pads to 
alleviate pain.  The veteran claimed to have some medical 
training from service.  He expressed his belief that nerve 
damage in his lower back and extremities is due to his 
service-connected back disability.  The veteran testified 
that he has been on Social Security since 1971 due to 
injuries to the lower back sustained while on-the-job as a 
bus driver. 

On VA examination in April 2005, active and passive ranges of 
motion in the cervical spine revealed pain free flexion from 
30 to 40 degrees, extension from -30 to 0 degrees, right and 
left lateral flexion to 20 degrees, left lateral rotation to 
55 degrees, and right lateral rotation to 75 degrees.  No 
additional loss of motion was noted on repetitive use of the 
joints due to pain, fatigue, weakness, or lack of endurance.  

Active and passive ranges of motion of the thoracolumbar 
spine revealed pain-free flexion to 75 degrees, extension to 
0 degrees, right and left lateral flexion to 25 degrees, and 
right and left lateral rotation to 25 degrees.  No additional 
loss of motion was noted on repetitive use of the joins due 
to pain, fatigue, weakness, or lack of endurance.  

Based on these findings, the Board notes that range of motion 
findings in the cervical spine do not more nearly approximate 
the criteria for a 30 percent rating under DC 5290.  In both 
instances, veteran had pain free motion with no additional 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance.  Although the veteran reported complaints of pain 
flare-ups in the neck and scapular area, examination findings 
do not reflect limitation of motion with pain, and as such, 
these findings do not constitute severe limitation of motion 
under the rating criteria.  38 C.F.R. § 4.71a, DC 5290.  

The Board also finds that range of motion findings in the 
cervical spine do not more nearly approximate the criteria 
for a 10 percent rating under DC 5291 for moderate limitation 
of motion.  No tenderness was noted along the thoracic 
segment of the spine.  

The veteran is service connected for residual fractures of 
the spinous processes at C7 and T1.  With regard to DC 5285 
for demonstrable deformity of a vertebral body, the 
radiographic evidence does not clearly show a demonstrable 
deformity of the vertebral bodies at C7 or T1.  38 C.F.R. § 
4.71a,  Diagnostic Code 5285 (2005).  The spinous process is 
not part of the vertebral body.  While both are part of a 
vertebra, the spinous process and vertebral body are 
different anatomical entities.  Pursuant to DC 5285, a 
separate rating is warranted for a demonstrable deformity of 
the vertebral body.  As the veteran is service connected for 
residual fractures of the spinous processes at C7 and T1, a 
demonstrable deformity of the vertebral body a C7 and T1 due 
to service has not been shown.  Therefore, a separate rating 
under DC 5285 is not warranted.

Under the amended version of the rating criteria, disorders 
of the cervical spine are evaluated under Diagnostic Code 
5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a 
(2005).  

Under the revised DC 5242, a 30 percent rating is assigned 
when forward flexion of the cervical spine is 15 degrees or 
less, or there is favorable ankylosis of the entire cervical 
spine.  On the most recent VA examination in April 2005, the 
examiner reported no objective evidence of muscle spasm, 
ankylosis, or unfavorable ankylosis the cervical and 
thoracolumbar spine.  The VA examiner reported moderate 
gibbus and kyphosis spinal curvatures, moderate lumbar 
flattening but did not observe listing, scoliosis, or reverse 
lordosis, or abnormal kyphosis.  The veteran had cervical 
flexion to 25 degrees, which at best would warrant assignment 
of a 20 percent rating.  As such, the facts do not warrant 
the assignment of a rating in excess of 20 percent under DC 
5242.

The General Rating Formula for Diseases and Injuries of the 
Spine provides, in pertinent part, for a 10 percent 
evaluation when forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or, there 
is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent award is granted when forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or, there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperatively cured. A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the revised criteria, intervertebral disc syndrome will 
be evaluated under the general formula for rating diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

While a specific diagnosis of intervertebral disc syndrome 
has not been rendered, the Board notes that the 
characterization of the veteran's disability includes 
degenerative disc disease (evidenced by narrowing of disc 
space).  Hence, the Board also has considered evaluating the 
disability, alternatively, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective prior to September 
23, 2002.  The Board finds that the evidence of record dated 
prior to September 23, 2002, does not more nearly approximate 
severe intervertebral disc syndrome with recurrent attacks 
and intermittent relief.

In this case, while the veteran complained of experiencing 
pain, there is no objective evidence of any radiculopathy or 
neurological symptoms associated with cervical spine 
disability documented in the evidence dated prior to 
September 23, 2002.  VA neurology notes dated from 2001 to 
2002 reflect the veteran's complaints of vertigo with 
dizziness and history of peripheral polyneuropathy with 
paraesthesia of idiopathic etiology.  The veteran reported a 
2-year history of progressively worsening numbness, sensory 
loss, and weakness in the bilateral lower extremities that he 
attributed to his upper back disability.  However, VA 
physicians attributed the veteran's history sensorimotor 
polyneuropathy with paraesthesia and numbness secondary to 
diabetes mellitus based positive glucose tolerance testing.  
The Board notes that those VA records contain no complaints 
regarding flare-ups or incapacitating episodes of upper back 
pain.  

Further, the September 2001 VA examiner noted the veteran's 
two post-service on-the-job injuries to the lower back that 
resulted in ruptured and herniated discs.  While an 
electromyography (EMG) study of the upper and lower limbs 
revealed sensory motor peripheral neuropathy and left ulnar 
nerve entrapment at the elbow,  
the VA examiner opined that the bilateral leg condition was 
not likely to be secondary to his upper back condition.  On 
physical examination, the September 2001 VA examiner noted no 
tenderness in the cervical and thoracic spine and observed 
moderate muscle tone in the cervical spinous process with no 
spasm.  

Given these facts, an overall moderate condition has not been 
shown.  As such, there is no basis for assignment of a 20 
percent rating, thus is follows that the veteran is not 
entitled to ratings of 40 percent or 60 percent under 
Diagnostic Code 5293 prior to September 23, 2002.

The Board also finds that a rating in excess of 20 percent is 
not warranted on or after September 23, 2002, because the 
medical findings do not more nearly approximate 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months, 
pursuant to the revised regulations in effect at that time.  
Diagnostic Code 5243 (2005).  In this regard, even 
considering the veteran's assertions of flare-ups of pain 
every 3 to 4 months for a period of 2 to 3 days, there is no 
basis for characterizing the veteran's cervical disability as 
more than moderate, overall.  Examination of the muscles of 
the bilateral, cervical, thoracic, and lumbar sacrospinals 
revealed no spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  The April 2005 examiner found no 
evidence of muscle spasm, localized tenderness, or guarding 
that was severe enough to be responsible for abnormal gait or 
spinal contour.  

Moreover, the Board finds that a separately ratable and a 
compensable neurologic deficit are not demonstrated.  On the 
most recent VA examination in April 2005, the veteran's motor 
examination revealed active movement against full resistance 
on bilateral elbow flexion, extension, and wrist flexion.  
Active movement against some resistance was observed on 
examination of the finger flexors, finger abduction, thumb 
opposition, hip flexion, hip extension, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension.  
Muscle tone was reported as normal.  

Sensory examination revealed absent vibration, pain 
(pinprick) in the bilateral upper  and lower extremities.  
Impaired sensory findings were noted on light touch and 
position sense in the bilateral upper extremity.  The 
location of abnormal sensation was reported in the elbows to 
the fingertips and the entire lower extremity.  

Reflex examination revealed hypoactive findings in the 
bilateral biceps, triceps, brachioradials, finger jerk, 
abdominal, and knee jerk.  Normal right ankle jerk was noted 
with no response in the plantar reflex.  Lasegue's sign was 
negative.  

The April 2005 VA examiner noted an August 2004 VA 
electromyography (EMG) examination report that revealed 
bilateral carpal tunnel syndrome, bilateral ulnar neuropathy 
with no cervical radiculopathy.  Diffuse peripheral 
polyneuropathy and bilateral L5 to S1 radiculopathy were 
noted.  In the EMG report, it was noted that the veteran had 
diabetic polyneuropathy.  The VA examiner's diagnosis 
included residuals of old fracture of the spinous process of 
the C7 vertebra with degenerative changes of the cervical 
spine from the C3 to C7 levels without radiculopathy.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321 (2005). 

The Board notes that the disability is not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  The veteran is not 
employed, however, his upper back condition has not been 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In this regard, VA outpatient treatment 
records dated from 2000 to 2004 reflect treatment for 
recurrent macular hole in the left eye, diverticulosis, 
diabetes mellitus with neuropathy, diabetic foot care, 
chronic obstructive pulmonary disease, hyperlipidemia, benign 
prostatic hypertrophy, coronary artery disease, hypertension, 
excision of thyroglossal duct cyst, and cataract surgery.  

Further, on VA examination in September 2001, the veteran 
reported a long history of constant pain near the upper back 
and neck area with arm weakness that caused him to lose 
several jobs.  On VA examination in April 2005, the veteran 
was noted to be unemployed and with moderate effects on 
activities of daily living.  With regard to the veteran's 
complaints of inability to use his arms, the Board notes that 
the April 2005 VA examiner found that his diagnosed bilateral 
carpal tunnel syndrome, bilateral ulnar neuropathy, and 
diffuse peripheral polyneuropathy were unrelated to his 
service-connected disability.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is unable to find any recent medical evidence which 
documents any muscle related impairment or clinical symptoms 
attributable to the service connected myositis.  In fact, the 
September 2001 VA examiner reported no evidence of myositis 
of upper back muscles.  

It is clear from the clinical records and veteran's testimony 
that he has experienced long-standing and severe pain in the 
cervical area.  However, this cervical and scapular pain has 
never been specifically attributed to just one condition, 
either service-connected or otherwise.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the Rating Schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

For all the foregoing reasons, the Board finds that the 
veteran's upper back disability is appropriately evaluated as 
20 percent disabling, and that there is no basis for 
assignment of a higher rating under either the former or 
revised applicable rating evaluation; hence, the claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) and Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 20 percent for an upper back disability 
is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


